 


 HR 5539 ENR: North American Wetlands Conservation Reauthorization Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5539 
 
AN ACT 
To reauthorize the North American Wetlands Conservation Act. 
 
 
1.Short titleThis Act may be cited as the North American Wetlands Conservation Reauthorization Act of 2006. 
2.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking fiscal year 2007 and inserting each of fiscal years 2008 through 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
